COBB, Judge.
In this appeal, the state has timely appealed the sentences imposed on Fredrick God-win on the basis that the trial court imposed downward departure sentences without providing written reasons.
On September 8, 1993, Godwin pled nolo contendere to battery on a law enforcement officer and simple battery. He was subsequently adjudicated guilty on both counts, section 784.03 and section 784.07(2)(b), Florida Statutes (1993), and sentenced to concurrent terms of two days in the Orange County Jail with credit for two days served. The defendant concedes that the trial court improperly sentenced him but correctly points out that he should be given the opportunity to withdraw his plea since he was led to believe he would only receive time served if he pled nolo contendere to the charges. An examination of the record reveals that the trial court did, in fact, lead Godwin to believe that he would only receive time served.
Accordingly, the sentences are reversed and remanded to the trial court for further proceedings which must include the opportunity for Godwin to withdraw the plea.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
HARRIS, C.J., and DAUKSCH, J., concur.